DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          RODNEY SQUIRE,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D22-564

                              [August 4, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 17-688CF10A.

  Rodney Squire, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.